PER CURIAM.
Appellant Luis Villanueva, defendant below, appeals final summary judgment entered for the plaintiff in an action to foreclose a mortgage. Appellant contends that there are disputed issues of material fact regarding the standing of the original plaintiff to bring suit. Appellee, having reviewed the record and the initial brief, agrees that entry of summary judgment was premature and confesses error. We accordingly reverse and remand to the trial court for further proceedings.
REVERSED.
WOLF, THOMAS, and MARSTILLER, JJ., concur.